UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1243


JACOB BAKER,

                Plaintiff - Appellant,

          v.

COMMISSIONER SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:14-cv-00113-JMC)


Submitted:   July 11, 2014                 Decided:   July 15, 2014


Before WILKINSON, KING, and AGEE, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jacob Baker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jacob Baker appeals from the district court’s order

accepting      the    recommendation             of     the    magistrate        judge    and

dismissing his civil action.                Two days after the district court

issued   its       dismissal       order,       Baker      filed    a   letter    with    the

district     court    asserting       that       he    did    not   timely     receive    the

magistrate judge’s report and recommendation and, thus, he did

not   have     the    opportunity          to    file      objections.          Before    the

district      court     acted        upon        Baker’s       filing,        Baker      filed

correspondence with this court, which was construed as a notice

of appeal.

             The     timely       filing        of    objections        is    necessary     to

preserve appellate review of a district court’s order adopting

the recommendation.               See Wright v. Collins, 766 F.2d 841 (4th

Cir. 1985).          If Baker did not timely receive the report and

recommendation, he was thereby prevented from obtaining de novo

review   of    the    recommendation            by    an   Article      III   judge.      See

Orpiano v. Johnson, 687 F.2d 44, 47-48 (4th Cir. 1982).

              In light of Baker’s assertion that he did not timely

receive the report and recommendation, we remand the case to the

district      court    so     it     may    construe          the   February      21,     2014

correspondence        as      a     Fed.    R.        Civ.    P.    59(e)      motion      for

reconsideration of the dismissal order.                         We express no opinion

as to whether reconsideration is warranted.                             We dispense with

                                                2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    REMANDED




                                       3